Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
January 27, 2022.




                                       In The

                       Fourteenth Court of Appeals

                               NO. 14-21-00756-CR



                 IN RE BOBBY SCOTT GONZALEZ, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               228th District Court
                              Harris County, Texas
                          Trial Court Cause No. 924707

                         MEMORANDUM OPINION

      On December 23, 2021, relator Bobby Scott Gonzalez filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to reform his sentence from forty
years’ incarceration without parole to forty years’ incarceration with parole and
“reduce” his conviction for murder to the lesser included offense of manslaughter.
      Relator is requesting habeas corpus relief. Original jurisdiction to grant a writ
of habeas corpus in a criminal case is vested in the Texas Court of Criminal Appeals,
the district courts, the county courts, or a judge in those courts. Tex. Code Crim.
Proc. Ann. art. 11.05 (West 2015); Ex Parte Hawkins, 885 S.W.2d 586, 588 (Tex.
App.—El Paso 1994, orig. proceeding). While the courts of appeals have mandamus
jurisdiction in criminal matters, only the Court of Criminal Appeals has “jurisdiction
in final post-conviction felony proceedings.” Tex. Code Crim. Proc. Ann. art. 11.07
§ 5; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991).
Therefore, this court is without jurisdiction to consider relator’s petition requesting
habeas corpus relief.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                   PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2